

116 HR 7836 IH: Masks for All Act of 2020
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7836IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Khanna (for himself, Mrs. Trahan, Mrs. Watson Coleman, Mrs. Beatty, Mr. Carson of Indiana, Mr. Cicilline, Ms. Clarke of New York, Mr. García of Illinois, Mr. Grijalva, Ms. Haaland, Mr. Kennedy, Ms. Lee of California, Mr. Ted Lieu of California, Mr. Lowenthal, Mr. McNerney, Mr. Neguse, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Mr. Payne, Mr. Pocan, Ms. Pressley, Mr. Rush, Ms. Scanlon, Ms. Sewell of Alabama, Ms. Shalala, Mr. Soto, Ms. Tlaib, Mr. Vargas, Ms. Velázquez, Mr. Welch, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Financial Services, Energy and Commerce, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide, manufacture, and distribute high-quality face masks for every individual in the United States during the COVID–19 emergency using the Defense Production Act and other means.1.Short titleThis Act may be cited as the Masks for All Act of 2020.2.Requirement to eliminate mask shortagesThe President, acting through the Administrator, shall, as soon as practicable—(1)eliminate all shortages of face masks, surgical masks, and N–95 respirator masks in the United States; (2)manufacture the masks described in paragraph (1), to the greatest extent practicable, in the United States; and (3)distribute the masks described in paragraph (1) to the general public and the health care workforce in accordance with this Act. 3.Providing high-quality face masks to every individual in the United States(a)In generalNot later than 30 days after the date of enactment of this Act, the Administrator shall establish a program to provide a supply of 3 high-quality, reusable face masks to every individual in the United States, including individuals—(1)experiencing homelessness; and(2)living in group quarters, as defined by the Census Bureau for the purposes of the most recent decennial census. (b)No cost to individualsAn individual that receives a supply of face masks under this section shall not be charged for the face masks, for the delivery of the face masks, or for any other administrative cost related to the face masks. (c)Prohibition on identification requirementAn individual that receives a supply of face masks under this section shall not be required to provide identification or proof of citizenship in order to receive the face masks. (d)DeliveriesTo the greatest extent possible, face masks under this section shall be delivered using the United States Postal Service.(e)Educational materials(1)In generalFace masks provided under this section shall be accompanied by a 1-page fact sheet on the importance of wearing face masks, the proper use of face masks, and the nearest face mask pickup sites designated under subsection (f). (2)RequirementsThe information included in the fact sheet required under paragraph (1) shall be—(A)scientifically and medically accurate;(B)written for a layperson;(C)presented in a size and type of font that is easy to read; and(D)provided in the languages that are most appropriate for the community. (3)Publication of informationThe information included in the fact sheet required under paragraph (1) shall be published on the public website of the Federal Emergency Management Agency and the Department of Health and Human Services in multiple languages and in a manner that is in compliance with the Americans with Disabilities Act of 1990 for reading by the visually impaired. (f)Face mask pickup sites(1)In generalThe Administrator shall designate face mask pickup sites in each community and shall provide face masks to each site, allocated according to population, to be distributed to the general public at no cost to the public. (2)Requirements for designation of sitesIn designating sites as face mask pickup sites under paragraph (1), the Administrator shall choose—(A)a location of a public entity, organization, or business that is providing essential services to communities, such as a post office, community pharmacy, Federally-qualified health center, senior center, congregate meal site, and COVID–19 testing site; (B)a location that is easily accessible and appropriate to maximize the public health response to COVID–19; and(C)when possible, a location that is federally operated or is a recipient of Federal funds. (3)Requirement for pickup sitesIf a site is designated as a face mask pickup site under paragraph (1)—(A)no individual shall be required to make a purchase in order to pick up masks at such location; and(B)the site shall agree to display information, supplied by the Administrator, in a prominent location that—(i)advertises the availability of free face masks provided by the Federal Government; and(ii)meets the requirements described in subsection (e)(2).(g)New technology(1)In generalFor purposes of delivering and providing the best available masks under this section, the Administrator shall consider new designs to create the most comfortable, well-fitting, reusable, and 2-way face masks that have adjustable sizing. (2)Strategic national stockpileIf significant improvements in face mask technology are made available, the Administrator, in coordination with the Secretary, shall ensure that such face masks are included in the strategic national stockpile.(h)Required coordination and consultation(1)CoordinationIn carrying out this section, the Administrator shall coordinate with the Secretary, the Assistant Secretary, the Postmaster General, and the heads of any other appropriate Federal departments or agencies. (2)ConsultationIn carrying out this section, the Administrator shall consult with States, units of local government, pickup sites, and appropriate labor unions, including labor organizations representing employees of the United States Postal Service. (i)Effect on requests for personal protective equipmentAny face masks provided under this section shall not be taken into account for purposes of the Federal Government responding to State or health care provider requests for surgical masks, N–95 respirator masks, personal protective equipment, or other supplies related to COVID–19. 4.Health care workforce(a)In generalNot later than 30 days after the date of enactment of this Act, the Administrator shall provide surgical masks and N–95 respirator masks to all individuals working in health care settings in the United States that are experiencing a shortage of such masks, including settings that have a short-term supply of such masks and settings that are practicing extended use and re-use of such masks, if such masks are single-use masks. (b)No cost to persons or StatesA person or State that receives surgical masks and N–95 respirator masks under this section shall not be charged for the masks, for the delivery of the masks, or for any other administrative cost related to the masks. (c)Required coordinationIn carrying out this section, the Administrator shall coordinate—(1)with the Secretary, the Assistant Secretary, the Postmaster General, and the heads of any other appropriate Federal departments or agencies; and(2)to the greatest extent practicable, with other Federal programs that provide masks or other personal protective equipment to individuals working in health care settings.(d)Required consultationIn carrying out this section, the Administrator shall consult with health care providers and labor organizations representing health professionals and other individuals working in health care settings. 5.Use of authorities(a)In generalIn carrying out this Act—(1)the President shall make use of any and all available authorities at the disposal of the Federal Government to procure, domestically manufacture, support the domestic manufacturing of face masks, and distribute face masks, surgical masks, and N–95 respirator masks, including emergency authorities, such as the Defense Production Act of 1950 (50 U.S.C. 4511 et seq.), the National Emergencies Act (50 U.S.C. 1601 et seq.), and the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); and(2)the Administrator shall make use of authorities delegated to the Administrator under title I and title III of the Defense Production Act of 1950 (50 U.S.C. 4511 et seq.) to increase domestic production of masks.(b)RequirementAny face masks, surgical masks, and N–95 respirator masks procured or manufactured for purposes of carrying out this Act shall be purchased in accordance with Federal Acquisition Regulation guidance on fair and reasonable pricing. (c)Excess masksAny face masks, surgical masks, and N–95 respirator masks in the possession of the Federal Emergency Management Agency or the Department of Health and Human Services for purposes of carrying out this Act that have not been distributed as of the date described in section 6(d) shall be added to the strategic national stockpile. 6.Appropriation; limitations(a)AppropriationThere is appropriated, out of amounts in the Treasury not otherwise appropriated, $5,000,000,000, to remain available until the date described in subsection (d), to the Administrator to carry out this Act, provided that the Administrator uses such amounts as are necessary to reimburse the United States Postal Service for the delivery of masks under this Act. (b)LimitationNo funds made available under this section shall be provided to—(1)any person who is a Federal elected official or serving in a Senior Executive Service position; or(2)any entity that is controlled in whole or in part by a Federal elected official or serving in a Senior Executive Service position. (c)Emergency designation(1)In generalThe amounts provided under this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.(d)Date describedThe date described in this subsection is the date on which no new cases of COVID–19 are reported in the United States for a period of not less than 14 consecutive days. 7.Reports to Congress(a)Submission of planNot later than 14 days after the date of enactment of this Act, the Administrator shall submit to Congress a strategic plan that includes monthly, measurable targets, to, as soon as practicable—(1) eliminate all shortages of face masks, surgical masks, and N–95 respirator masks; (2)increase domestic production of high-quality masks to the greatest extent possible; (3)provide the greatest number possible of masks manufactured in the United States; (4)distribute masks to the general public and the health care workforce in accordance with this Act; and (5)fulfill all other requirements of this Act. (b)Weekly progress reportsBeginning 7 days after the date of on which the strategic plan is submitted under subsection (a), and every 7 days thereafter until the requirements of this Act are met, the Administrator shall submit to Congress a detailed report on the activities undertaken to fulfill the requirements of this Act and a timeline for when such requirements will be fulfilled, which shall include—(1)information on—(A)the use of funds under this Act, provided in an itemized list;(B)the current and projected supply of face masks, surgical masks, and N–95 respirator masks; (C)the sources of face masks, surgical masks, and N–95 respirator masks; (D)the distribution of face masks, surgical masks, and N–95 respirator masks, by State, geographic area, and need; and(E)the prices paid by the Federal Government and to which suppliers such amounts were paid; and(2)any other information requested by Congress. (c)Inspector General Oversight(1)In generalThe Inspector General of the Department of Homeland Security shall conduct monitoring and oversight of the receipt, disbursement, and use of funds made available under this Act.(2)ReportNot later than 1 year after the date described in section 6(d), the Inspector General of the Department of Homeland Security shall conduct an audit of the program established under this Act and submit to Congress a report on the findings of such audit. 8.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.(2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary for Preparedness and Response of the Department of Health and Human Services. (3)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).(4)SecretaryThe term Secretary means the Secretary of Health and Human Services.(5)Senior Executive Service positionThe term Senior Executive Service position has the meaning given that term in section 3132(a) of title 5, United States Code.(6)StateThe term State means—(A)any State of the United States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)American Samoa;(F)the Commonwealth of the Northern Mariana Islands;(G)the Federated States of Micronesia;(H)the Republic of the Marshall Islands;(I)the Republic of Palau;(J)the United States Virgin Islands; and(K)each Indian Tribe. (7)United StatesThe term United States means—(A)each of the several States of the United States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)American Samoa;(F)the Commonwealth of the Northern Mariana Islands;(G)the Federated States of Micronesia;(H)the Republic of the Marshall Islands;(I)the Republic of Palau;(J)the United States Virgin Islands; and(K)each Indian Tribe. 